Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of February 8, 2022.  Applicant’s arguments have been considered.

Priority:  06/08/2020
Status of Claims:  Claims 1 – 20 are pending.  Claims 1, 4, 10 and 18 have been AMENDED.    
Status of Office Action:  FINAL

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, a method for evaluating a communication relative to a transaction card by evaluating a plurality of communications associated with a transaction, determining information associated with the transaction to be communicated, converting the information, and sending the converted information to a user.  The limitations of evaluating a plurality of communications associated with a transaction, determining, converting, and sending the converted information to a user, under its broadest reasonable interpretation, are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements such as an element, a terminal, and a portable computing device to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification paragraphs 23 – 35 additionally reference general purpose computing systems and environments, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claims 2 – 9 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 2 – 9 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with evaluating a plurality of communications associated with a transaction, determining, converting, and sending the converted information to a user is not an inventive concept.
Independent system Claim 10, and independent product Claim 18, are directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claims 10 and 18 are substantially similar to process Claim 1. 
Claims 11 – 17, 19 and 20, dependent from Claims 10 and 18, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 11 – 17, 19 and 20 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with evaluating a plurality of communications associated with a transaction, determining, converting, and sending the converted information to a user is not an inventive concept.
Therefore, Claims 1 – 20 are rejected under 35 U.S.C. 101.  Claims 1 – 20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitra et al., U.S. 2016/0267486 in view of Shrivastava, U.S. 2014/0019352.

As per Claim 1, (Currently Amended)
Mitra teaches a computer-implemented method comprising:
evaluating, by a dynamic transaction card, a plurality of communications associated with a transaction and transmitted between an EuroPay-MasterCard-Visa (EMV) secure element of the dynamic transaction card and an EMV-compliant terminal, wherein: (Mitra ¶¶ {0045], [0048] – [0052], [0057] and Figs 1,2,4 read on a dynamic transaction card, with an EMV secure element, and communications with an EMV compliant terminal.) 
the EMV secure element of the dynamic transaction card is communicatively coupled to the EMV-compliant terminal via a contact connection to provide an interface between the EMV-compliant terminal and a user device associated with a user of the dynamic transaction card; and: (Mitra ¶¶ {0045], [0048] – [0052], [0057], [0058] and Figs 1,2,4 read on a dynamic transaction card with an EMV secure element, communications with an EMV compliant terminal, a user device associated with the dynamic transaction card, and use of the dynamic transaction card at the POS terminal.) 
the user device comprises a portable computing device comprising assistive computer technology adapted to a physical or cognitive impairments of the user; (Mitra ¶¶ {0045], [0048] – [0052], [0057], [0058] and Figs 1,2,4 read on a portable computer device with assistive computer technology for the dynamic transaction card.  The Examiner notes that a user device in communication with a dynamic transaction card identifies communications specific to a user, which may be subject to an impairment of the user.  As an example, a hearing-impaired user is not precluded from interaction with a visual display of the screen on a mobile device/smartphone.)
determining, by the dynamic transaction card and based on the evaluating, information associated with the transaction to be communicated by the dynamic transaction card to the user device, wherein the information associated with the transaction is in a first format;; (Mitra ¶¶ [0050] – [0052], [0057], [0058] and Figs 2,4 read on a dynamic transaction card evaluating communication with the user device. The Examiner notes that a communication between the dynamic transaction card and the user device identifies a first format.) … [ ] …
sending, by the dynamic transaction card, the converted information to the user device. (Mitra ¶¶ [0050] – [0052], [0057], [0058] and Figs 2,4 read on information between the dynamic transaction card and user device being transferred inclusive of security features relative to a transaction.)
Mitra does not specifically teach:
	converting the information, by the dynamic transaction card and based on an impairment setting associated with the physical or cognitive impairments of the user, into a second format compatible with the impairment setting; and
Shrivastava, however, teaches:
converting the information, by the dynamic transaction card and based on an impairment setting associated with the physical or cognitive impairments of the user, into a second format compatible with the impairment setting; and (Mitra generally identifies communicating from a dynamic transaction card to a plurality of user devices, such as a smartwatch, headset, smartphone and the like (e.g., see Mitra ¶¶ [0118], [0125] and Figs. 22, 23.)  Shrivastava ¶¶ [0109], [0455], [0456], [0487] and Figs. 1C, 66A, 71A specifically, however, read on communications through a plurality of interfaces subject to speech-to-text recognition, communications to a user device relative to a physical card transaction, and user device interface communications relative to a card transaction requiring a physical card being present for the transaction.)
It would have been obvious to one of ordinary skill in the art to include in the smartcard payment and communications operations of Mitra, the card and user device aspects of Shrivastava since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Both are associated with financial transactions, user devices and card operations, with the motivation being to enhance processing of transactions. (see Shrivastava ¶¶ [0102], [0425].)

As per Claim 2, (Original)
Mitra in view of Shrivastava teaches the computer-implemented method of claim 1, wherein sending the converted information to the user device comprises:
establishing wireless communication between the user device and the dynamic transaction card; and
sending the converted information via the wireless communication. (Mitra ¶¶ [0050] – [0052], [0057], [0058], [0067], [0111], [0117], [0118] and Figs 2,4,21,22 read on wireless communications between the dynamic transaction card and a user device.)

As per Claim 3, (Original)
Mitra in view of Shrivastava teaches the computer-implemented method of claim 2, wherein the wireless communication comprises a short-range wireless communication protocol. (Mitra ¶¶ [0050] – [0052], [0057], [0058], [0067], [0111], [0117], [0118] and Figs 2,4,21,22 read on wireless communications between the dynamic transaction card and a user device, inclusive of NFC communications.)

As per Claim 4, (Currently Amended)
Mitra in view of Shrivastava teaches the computer-implemented method of claim 1, wherein the portable computing device comprises  (Mitra ¶¶ [0050] – [0052], [0057], [0058], [0067], [0111], [0117], [0118] and Figs 2,4,21,22 read on wireless communications between the dynamic transaction card and a user device, with a user device as a mobile device.)

As per Claim 5, (Original)
Mitra in view of Shrivastava teaches the computer-implemented method of claim 1, wherein the contact connection comprises a plurality of contacts positioned on the dynamic transaction card and communicatively coupled to the EMV secure element. (Mitra ¶¶ [0109] – [0111] Fig 21 read on a dynamic transaction card with contacts positioned to an EMV chip.)

As per Claim 6, (Original)
Mitra in view of Shrivastava teaches the computer-implemented method of claim 5, wherein the contacts are physically coupled to the EMV secure element via electrical wiring or jumpers. (Mitra ¶¶ [0060], [0061], [0087], [0109] – [0111] Figs 5B,21 read on a dynamic transaction card with wired chip contacts.)

As per Claim 7, (Original)
Mitra in view of Shrivastava teaches the computer-implemented method of claim 1, wherein the dynamic transaction card comprises a short-range wireless communication-enabled card. (Mitra ¶¶ [0050] – [0052], [0057], [0058], [0067], [0111], [0117], [0118] and Figs 2,4,21,22 read on wireless communications between the dynamic transaction card and a user device, inclusive of transaction card NFC communications.)

As per Claim 8, (Original)
Mitra in view of Shrivastava teaches the computer-implemented method of claim 1, wherein the EMV-compliant terminal is configured to authenticate the transaction using the EMV secure element of the dynamic transaction card. (Mitra ¶¶ {0045], [0048] – [0052], [0057], [0058] and Figs 1,2,4 read on a dynamic transaction card with an EMV secure element, communications with an EMV compliant terminal, a user device associated with the dynamic transaction card, and use of the dynamic transaction card at the POS terminal.)
 
As per Claim 9, (Original)
Mitra in view of Shrivastava teaches the computer-implemented method of claim 1, wherein the user device is configured to, after receiving the converted information, translate the converted information into a user understandable format, and output the translated information. (Mitra ¶¶ [0050] – [0052], [0057], [0058], [0067], [0111], [0117], [0118] and Figs 2,4,21,22 read on wireless communications between the dynamic transaction card, a POS terminal, and a user device as a mobile device supporting communication output.)

As per Claim 10, (Currently Amended)
Claim 10 is directed to the system which is implied by the method of Claim 1, and is therefore rejected on the same rationale as Claim 1.

As per Claim 11, (Original)
Claim 11 is directed to the system which is implied by the method of Claim 2, and is therefore rejected on the same rationale as Claim 2.

As per Claim 12, (Original)
Claim 12 is directed to the system which is implied by the method of Claim 4, and is therefore rejected on the same rationale as Claim 4.

As per Claim 13, (Original)
Claim 13 is directed to the system which is implied by the method of Claim 5, and is therefore rejected on the same rationale as Claim 5.

As per Claim 14, (Original)
Claim 14 is directed to the system which is implied by the method of Claim 8, and is therefore rejected on the same rationale as Claim 8.

As per Claim 15, (Original)
Claim 15 is directed to the system which is implied by the method of Claim 7, and is therefore rejected on the same rationale as Claim 7.

As per Claim 16, (Original)
Claim 16 is directed to the system which is implied by the method of Claim 3, and is therefore rejected on the same rationale as Claim 3.

As per Claim 17, (Original)
Claim 17 is directed to the system which is implied by the method of Claim 9, and is therefore rejected on the same rationale as Claim 9.

As per Claim 18, (Currently Amended)
Claim 18 is directed to the product which is implied by the method of Claim 1, and is therefore rejected on the same rationale as Claim 1.

As per Claim 19, (Original)
Claim 19 is directed to the product which is implied by the method of Claim 7, and is therefore rejected on the same rationale as Claim 7.

As per Claim 20, (Original)
Claim 20 is directed to the product which is implied by the method of Claim 3, and is therefore rejected on the same rationale as Claim 3.

Response to Arguments
Applicant’s arguments filed February 8, 2022, have been fully considered but found not persuasive.
The Amendments to the claims have been entered.
Applicant has amended independent Claim 1 to overcome an Examiner’s Objection regarding introduction of an acronym, with identification of EuroPay-MasterCard-Visa, as EMV.  The Examiner’s objection regarding the introduction of EMV, is withdrawn.
Applicant has amended dependent Claim 4 to overcome an Examiner’s Objection regarding duplicate wording, with a strike of selected terms.  The Examiner’s objection regarding Claim 4 and duplicate wording, is withdrawn.
Applicant has amended independent Claims 1, 10 and 18 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, however, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions.  Additionally, evaluating a plurality of communications associated with a transaction, and sending converted information to a user device, remains business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.
Applicant’s suggestion asserting machine-level operations to not describe a method of organizing human activity, is unpersuasive.  The computer components are recited at a high level of generality such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions, and there is no mention of performance metrics enhancement.  While association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed technology does not demonstrate patent eligibility.
Applicant's reference to Example 35 of the December 2016, Subject Matter Eligibility Examples: Business Methods guidance is unpersuasive because Example 35 is both illustrative (as to a theme) and hypothetical.  Again, while association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed technology also does not demonstrate patent eligibility.  Additionally, the focus of the instant claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools, with the instant claims neither effecting an improvement to another technology or technical field, nor amounting to an improvement to the functioning of the computer itself.
Claims 1, 10 and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1, 10 and 18, along with Claims dependent from Claims 1, 10 and 18, remain directed to an abstract idea (i.e., certain methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).  Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection has been made on Claims 1 – 20. 
Regarding U.S.C. 103 rejections, and independent Claims 1, 10 and 18, Applicant has argued that Mitra does not disclose converting the information based on an impairment setting associated with an impairment of the user and sending the converted information to a user device.  Applicant has amended independent Claims 1, 10 and 18 to include limitations regarding converting the information based on an impairment setting associated with an impairment of the user and sending the converted information to a user device.  In consideration of Applicant’s focus arguments, the Shrivastava reference has been added to Mitra, as Shrivastava identifies communications through a plurality of interfaces subject to speech-to-text recognition, communications to a user device relative to a physical card transaction, and user device interface communications relative to a card transaction requiring a physical card being present for the transaction.  Additionally, Mitra identifies a dynamic transaction card, with an EMV secure element, and communications with an EMV compliant terminal, a user device associated with the dynamic transaction card and use of the dynamic transaction card at the POS terminal, a portable computer device with assistive computer technology for the dynamic transaction card, a dynamic transaction card evaluating communication with the user device, and information between the dynamic transaction card and user device being transferred inclusive of security features relative to a transaction.
The Examiner considers that independent Claims 1, 10 and 18 have been addressed by the teachings of Mitra and Shrivastava as previously recited, and a U.S.C. 103 rejection has presently been made.
Applicant has additionally commented that dependent claims are believed to be allowable for the same reasons (as independent Claims 1, 10 and 18.)  
The Examiner considers that dependent Claims 2 – 9, 11 – 17, 19 and 20 have been addressed by the teachings of Mitra and Shrivastava as previously recited, and a U.S.C. 103 rejection has presently been made.

Conclusion
Art cited but not relied upon pertinent to the application disclosure includes Ghosh et al., U.S. 8,046,261 generally identifying EMV transactions and mobile terminals, Zarakas et al., U.S. 2017/0154328 generally identifying dynamic transaction cards and EMV chips, Venkatachalapathi et al., WO 2018/235098 generally identifying EMV chip cards, POS devices and payment transactions, and Hwang et al., U.S. 2016/0210451 generally identifying context based access and a user device.  
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached on Monday and Tuesday between 6:00 AM and 3:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697                                                                                                                                                                                                       July 2, 2022